Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determining a beamforming configuration for communicating with a user equipment (UE) using aggregated transmission intervals, wherein the beamforming configuration indicates allocation of a same transport block in each of the aggregated transmission intervals using different beamformed channels corresponding to different transmission configuration indication (TCI) states, wherein the aggregated transmission intervals comprise aggregated slots or aggregated mini-slots”, as substantially described in independent claim(s) 1 and 29.  These ) 1 and 29 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “receiving, from a base station, an indication of a beamforming configuration for communicating with the base station using aggregated transmission intervals, wherein the beamforming configuration indicates allocation of a same transport block in each of the aggregated transmission intervals using different beamformed channels corresponding to different transmission configuration indication (TCI) states, wherein the aggregated transmission intervals comprise aggregated slots or aggregated mini-slots”, as substantially described in independent claim(s) 15 and 30.  These limitations, in combination with the remaining limitations of claim(s) 15 and 30 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474